
	
		I
		112th CONGRESS
		2d Session
		H. R. 5190
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. McKeon introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain mechanics’
		  work gloves.
	
	
		1.Certain mechanics’ work
			 gloves
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended—
				(1)by striking
			 heading 9902.14.02; and
				(2)by inserting in
			 numerical sequence the following new heading:
					
						
							
								
									9902.14.02Mechanics’ work gloves, valued over $3.16 per pair but not over
						$3.65 per pair (provided for in subheading 6216.00.58)FreeNo
						changeNo changeOn or before 12/31/2015
									
								
							
						.
				(b)Amendment to
			 U.S. NoteSubchapter II of
			 chapter 99 is amended by striking existing U.S. Note 18 to such subchapter and
			 by inserting in such subchapter the following new U.S. Note:
				
					18.For purposes of heading 9902.14.02, the
				term mechanics’ work gloves means gloves having the following
				characteristics: imitation leather palms and fingers with fourchettes; backs
				comprising either one layer of synthetic knitted fabric or three layers with
				the outer layer of synthetic knitted fabric, the center layer of foam and the
				inner layer of tricot
				fabric.
					.
			(c)Effective
			 dateThe amendments made by
			 this section apply to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
